Name: Commission Regulation (EC) No 1444/94 of 23 June 1994 amending Regulation (EEC) No 1523/71 on communications between Member States and the Commission on flax and hemp
 Type: Regulation
 Subject Matter: plant product;  farming systems;  agricultural policy;  information and information processing
 Date Published: nan

 Avis juridique important|31994R1444Commission Regulation (EC) No 1444/94 of 23 June 1994 amending Regulation (EEC) No 1523/71 on communications between Member States and the Commission on flax and hemp Official Journal L 157 , 24/06/1994 P. 0006 - 0006 Finnish special edition: Chapter 3 Volume 58 P. 0144 Swedish special edition: Chapter 3 Volume 58 P. 0144 COMMISSION REGULATION (EC) No 1444/94 of 23 June 1994 amending Regulation (EEC) No 1523/71 on communications between Member States and the Commission on flax and hemp THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organization of the market in flax and hemp (1), as last amended by Regulation (EEC) No 1557/93 (2), and in particular Article 10 thereof,Whereas under Article 1 of Commission Regulation (EEC) No 1523/71 (3), as last amended by Regulation (EEC) No 1757/78 (4), the Member States send the Commission certain information relating to the areas under flax grown for fibre in particular for which an aid application or declaration of areas sown has been made; whereas pursuant to Article 4 (2) of Regulation (EEC) No 1308/70 the amount of aid for this type of flax is varied by applying coefficients established on the basis of production areas on the one hand and fixed on the other hand in respect of retted, non-deseeded flax and flax other than retted, non-deseeded flax; whereas with a view to the sound management of the sector in question, the communications on areas for which aid has been requested as provided for in the said Article should be made separately for the various production areas and for the two types of flax referred to above;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp,HAS ADOPTED THIS REGULATION:Article 1 In Article 1 of Regulation (EEC) No 1523/71 the following paragraph is added:'4. The information on flax referred to in paragraphs 2 and 3 shall be communicated separately for retted, non-deseeded flax and for flax other than retted, non-deseeded flax, and for the various production areas referred to in the Annex to Regulation (EEC) No 1784/93 (*).(*) OJ No L 163, 6. 7. 1993, p. 7.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from the 1994/95 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 June 1994.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 146, 4. 7. 1970, p. 1.(2) OJ No L 154, 25. 6. 1993, p. 26.(3) OJ No L 160, 17. 7. 1971, p. 14.(4) OJ No L 203, 27. 7. 1978, p. 27.